Citation Nr: 1106925	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to February 2, 2007, 
for an award of service connection for hypoesthesia of the left 
upper extremity.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to service connection for PTSD.

The Board notes that the Veteran was initially represented in 
this appeal by Veterans of Foreign Wars of the United States 
(VFW).  However, during the course of the appeal, he expressly 
revoked VFW's power of attorney over his present claims and 
dismissed VFW as his representative.  He is currently 
representing himself pro se in this appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002), on account of the Veteran's advanced 
age.

As will be further discussed below, VA has received a timely 
notice of disagreement with respect to the February 2, 2007, 
effective date assigned by a February 2008 rating decision that 
granted the Veteran service connection for hypoesthesia of the 
left upper extremity, and therefore again REMANDS the matter to 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for the appropriate procedural development, including providing 
the Veteran with a statement of the case.  The appellant will be 
notified if additional action is required on his part.


FINDINGS OF FACT

1.  The clinical evidence establishes that the Veteran has an 
Axis I diagnosis of PTSD that has been linked to in-service 
stressors that include being aboard a naval warship during a 
typhoon in the Pacific Ocean.

2.  The historical evidence confirms the Veteran's exposure to an 
in-service stressor that has been linked to his diagnosis of 
PTSD.




CONCLUSION OF LAW

Resolving all doubt in the claimant's favor, the criteria for 
entitlement to service connection for PTSD are deemed to have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f)(3) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD.

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for PTSD is being granted in 
full.  Therefore, the Board finds that any error related to the 
VCAA on this claim is rendered moot by this fully favorable 
decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the claim on appeal.

The Board further notes that in the course of adjudicating this 
appeal, it has undertaken its own development of the evidence on 
behalf of the Veteran, including online historical research from 
internet-based sources, to verify his alleged in-service PTSD 
stressor.  To the extent that the Board's unilateral development 
of this information runs counter to the holding of the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
in Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, at 1345-48 (Fed. Cir. 2003) [In invalidating the 
regulatory provisions of 38 C.F.R. § 19.9(a) (2003), the Federal 
Circuit held that VA exceeded its statutory authority by allowing 
the Board to obtain and consider additional evidence directly, 
without either initial consideration by the agency of original 
jurisdiction, or waiver of such consideration by the claimant.  
The Board is, by its nature, an appellate review panel, and in 
reviewing evidence not considered by the agency of original 
jurisdiction, it was depriving claimants of their "one review on 
appeal to the Secretary."  See also Thurber v. Brown, 5 Vet. 
App. 119, 126 (1993).], the Board notes that in view of the 
completely favorable outcome of this appellate decision, which 
grants the benefit sought on appeal in full, under these 
circumstances, adjudication of this appeal, without referral to 
the RO and the Veteran for further consideration of the claim, 
poses no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Therefore, notwithstanding that the Board 
relies upon information not previously considered by the Veteran 
nor reviewed in the first instance by the agency of original 
jurisdiction to expeditiously arrive at this fully favorable 
decision, such action is deemed to be harmless error. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service personnel records show that he served in 
the United States Navy aboard the warship USS Helena (naval hull 
number CA-75) from July 1953 to September 1954.  

VA and private medical reports dated 2006 - 2010 show that the 
Veteran received psychiatric counseling and treatment for PTSD 
that was attributed to in-service stressors.  The September 2008 
report of a private psychologist's assessment shows that the 
Veteran was diagnosed with PTSD that was linked to his account of 
having been aboard the cruiser USS Helena during a severe 
typhoon, in which he was restricted to his duty station below 
decks during the storm, which produced feelings of helplessness 
and terror and aggravated his claustrophobia.  Following remand 
of the case in June 2010, the Veteran was provided with a VA 
psychiatric examination in November 2010, which similarly 
produced a diagnosis of PTSD linked to the aforementioned typhoon 
stressor.  The November 2010 examiner also noted a panic disorder 
type presentation, but did not revise the diagnosis to exclude 
PTSD.

In the course of developing the claim, VA requested the Veteran 
to provide as detailed a recollection as possible regarding the 
approximate month and year that he was aboard the USS Helena when 
it encountered a typhoon.  While admitting to being unable to 
recall the specific date, the Veteran reported in correspondence 
dated in June 2010 that it was probably in 1953 when the USS 
Helena was participating in a deployment cruise in the western 
Pacific.

In online research conducted by the Board on its own initiative, 
the Board was able to obtain historical information supporting 
the Veteran's stressor account regarding the USS Helena's 
encounter with a typhoon while he was serving aboard this vessel.  
Specifically, the personal memories and recollections of a former 
USS Helena crewman were presented in a private website run by the 
former crewman's grandson, in which the crewman reported that 
while attached to this warship on September 25, 1953, the vessel 
encountered a Pacific typhoon named "Tess" while in the 
vicinity of Kobe, Japan.  While this evidence is anecdotal and 
hearsay in and of itself, the Board has identified objective 
historical documents in its online research that corroborates 
this account.  Declassified decklogs of the United States Navy 
destroyer USS Orleck (naval hull number DD-886) show that in the 
month of September 1953, the USS Orleck had been operating in the 
same oceanic area as the USS Helena, and had, in fact, traveled 
in the same naval formation as the USS Helena during this period.  
The decklog entries reflect that several days afterwards, on 
September 24, 1953, the USS Orleck made a course change to avoid 
Typhoon Tess.   

The historical records described above lend considerable credence 
to the Veteran's account that he had been aboard the USS Helena 
during a tropical typhoon: the historical record places the USS 
Helena in the vicinity of Typhoon Tess in late September 1953, 
and the Veteran's naval personnel records demonstrate that he 
served as a crewman aboard this vessel between July 1953 and 
September 1954, thereby establishing his presence aboard the USS 
Helena during its encounter with a typhoon.  Private and VA 
psychiatric examination reports from September 2008 and November 
2010, respectively, show that the Veteran's Axis I diagnosis of 
PTSD is clinically linked to his account of exposure to an in-
service stressor involving being aboard the USS Helena during a 
typhoon.  Therefore, resolving all doubt in the Veteran's favor, 
the Board finds that the evidence supports a diagnosis of PTSD 
related to his in-service exposure to a verified stressor.  The 
key elements of a PTSD claim having been duly satisfied, his 
claim of entitlement to service connection for PTSD is thus 
granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

In a February 2008 rating decision, the RO granted the Veteran 
service connection and a 20 percent evaluation for hypoesthesia 
of the left upper extremity, effective February 2, 2007.  Notice 
of this determination was sent to the Veteran in April 2008.  In 
correspondence received by the RO in May 2008, the Veteran 
expressed disagreement with the effective date assigned for this 
compensation award.  As such, the Board has construed this as a 
timely notice of disagreement.  To date, however, the RO/AMC has 
not issued a proper statement of the case (SOC) addressing this 
issue, pursuant to 38 C.F.R. §§19.26, 19.29, 19.30.  In this 
regard, in its prior remand of June 2010, the Board remanded the 
issue so that the RO/AMC could furnish the appellant with an SOC, 
as prescribed by the United States Court of Appeals for Veterans 
Claims in Manlincon v. West, 12 Vet. App. 238 (1999).  Although 
in a December 2010 supplemental statement of the case as well as 
internal correspondence dated December 2010, the RO/AMC 
apparently acknowledged VA's obligation to readjudicate the 
effective date claim and provide an SOC, pursuant to Manlincon 
and the instructions of the June 2010 Board remand, a review of 
the record indicates that no such action has actually been 
undertaken by the RO/AMC prior to its returning the case to the 
Board in January 2011.

A remand by the Board confers on a veteran or other claimant the 
right to VA compliance with the remand order and imposes on the 
Secretary of VA a concomitant duty to ensure compliance with the 
terms of such an order.  Stegall v. West, 11 Vet. App. 268 
(1998).

As the RO/AMC has not specifically complied with the Board's 
remand instructions of June 2010 with respect to the issue 
described above, the matter must be remanded so that the RO/AMC 
may issue an SOC addressing the Veteran's disagreement with the 
effective date of February 2, 2007, assigned for the award of 
service connection for  hypoesthesia of the left upper extremity, 
pursuant to 38 C.F.R. §§19.26, 19.29, 19.30 (2010).  Thereafter, 
the Board will have appellate jurisdiction over this issue only 
if the Veteran files a timely substantive appeal.  See 38 C.F.R. 
§ 20.302(b) (2010).

In view of the foregoing discussion, the case is REMANDED to the 
RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO/AMC should provide a SOC to the 
Veteran addressing the issue of entitlement 
to an effective date prior to February 2, 
2007, for an award of service connection for 
hypoesthesia of the left upper extremity.

The Veteran must be advised of the time limit 
in which he may file a Substantive Appeal.  
Then, only if an appeal is timely perfected, 
should the above issue be returned to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


